DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 12/9/2021/
Claims 1-20 are pending. Claims 1, 8, and 15 are independent.

Response to Amendment
The objection to claim 8 for minor informalities as cited in the previous Office action is withdrawn in light of the amendments to the claims filed 12/9/2021 which overcome such previous objection.
The rejections to claims 1-20 under 35 U.S.C. 112 as cited in the previous Office action for being indefinite are withdrawn in light of the amendments to the claims filed 12/9/2021 which overcome and/or moot such previous rejections by correcting the indefiniteness.

Response to Arguments
Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the previous double patenting rejections are overcome as Lee ‘157 does not teach the newly amended limitations related to compiling that does not replace the source table in the query plan with a replica table. While Lee ‘157 does not teach the limitation, the new reference applied below does and new double patenting rejections are made in view of the new reference teachings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 8-10, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-9, and 13-15 of U.S. Patent No. 10,162,721 in view of Lee et al., U.S. Patent Pub. No. 2018/0322157 (hereinafter Lee ‘157) and Saxena et al., U.S. Patent Pub. No. 2020/0409949 (hereinafter Saxena). The patented claims teach all of the limitations of the instant pending claims except for “wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database that is subject to operations specified in the query”, “compile the query on the secondary database system”, and “wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system.” as shown in bold in the comparison in the table below.
Instant Application (16/834289)
U.S. Patent No. 10,162,721

1. A computer system comprising: 

one or more processors; 

a primary database system implemented by the one or more processors; and 

a secondary database system implemented by the one or more processors, the secondary database system configured as a hot-standby system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system; 

wherein the primary database system is configured by programming instructions, executable on the computer system, to cause the one or more processors to: 


determine from a query request from a client application directed to the primary database system that workload from a query may be shifted to the secondary database system, wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query;

determine that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system; 









instruct, based on the routing hint, the client application to direct the secondary database system to execute the query; 


compile the query on the secondary database system wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; 









execute the compiled query on the secondary database system; and provide results responsive to executed compiled query.

1.  A computer system comprising: 

one or more processors;  

a primary database system implemented by the one or more processors;  and 

a secondary database system implemented by the one or more processors, the secondary database system configured as a hot-standby system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system;  

wherein the primary database system is configured by 
programming instructions, executable on the computer system, to cause the one or more processors to: 

determine from a query request from a client application 
directed to the primary database system that workload from a query may be shifted to the secondary database system, and 


(FROM CLAIM 2) … 2.  The computer system according to claim 1, wherein the programming instructions to cause the one or more processors to determine from a query request from a client application directed to the primary database system that workload from a query may be shifted to the secondary database system comprises programming instructions to cause the one or more processors to: determine that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system;…


instruct the client application to direct the secondary database system to execute the query;  


wherein the secondary database system is configured by programming instructions, executable on the computer system, to cause the one or more processors to: 
retrieve, responsive to receipt of the query from the client application, a replication delay parameter from the query, the replication delay parameter indicating a maximum acceptable replication delay for data responsive to the query, retrieve the actual data lag for data responsive to the query, compare the actual data lag with the replication delay parameter, 

provide the data responsive to query to the client application when the actual data lag 

8. A computer-implemented method in a computer system comprising a primary database system and a secondary database system, the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system, the method comprising: 

receiving by the primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system, 


determining that execution of the query does not involve writing data; 

determining by the primary database system to instruct the client application to route the query to the secondary database system based on the routing hint; 

instructing, by the primary database system, the client application to route the query to the secondary database system; 

compile the query on the secondary database system wherein the compiling does not replace the source table in the query plan 






33Attorney, Docket No. 14291-432-999 / 190 161US01executing the compiled query on the secondary database system; and providing results responsive to executed compiled query  
7.  A computer-implemented method in a computer system comprising a primary 
database system and a secondary database system, the secondary database system 
configured as a backup system for the primary database system that is capable 
of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system, the method comprising: 

receiving by the primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system;  







determining that execution of the query does not involve writing data;  

determining by the primary database system to instruct the client application to route the query to the secondary database system;  and

 instructing, by the primary database system, the client application to route the query to the secondary database system;  

retrieving, by the secondary database system, a replication delay parameter from the query, the replication delay parameter 


providing, by the secondary database system, the data responsive to the query when the actual data lag does not exceed the replication delay parameter.     
wherein instructing the client application to route the query to the secondary database system comprises providing the identity of the secondary database system to the client application.  
8.  The method according to claim 7, wherein instructing the client application to route the query to the secondary database system comprises providing the identity of the secondary database system to the client 
application.     
10. The method according to claim 8, further comprising: receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation.
further comprising: receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation. 
A non-transitory computer readable storage medium embodying programming instruction for performing a method, the method comprising: 

receiving by a primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to a secondary database system, 

the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system, wherein a query plan generated from 


determining that execution of the query does not involve writing data; 

determining by the primary database system to instruct the client application to route the query to the secondary database system based on the routing hint; 

instructing, by the primary database system, the client application to route the query to the secondary database system; 

compiling the query on the secondary database system wherein the compiling does not replace the source table in the query plan 








executing the compiled query on the secondary database system; and providing results responsive to executed compiled query.
A non-transitory computer readable storage medium embodying programming instruction for performing a method, the method comprising: 

receiving by a primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to a secondary database system, 

the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system;  







determining that execution of the query does not involve writing data;  

determining by the primary database system to instruct the client application to route the query to the secondary database system;  

instructing, by the primary database system, the client application to route the query to the secondary database system;  

retrieving, by the secondary 
database system, a replication delay parameter from the query, the replication 

responsive to the query;  retrieving, by the secondary database system, the actual data lag for the data responsive to the query;  comparing, by the secondary database system, the actual data lag with the replication delay parameter;  and 

providing, by the secondary database system, the data responsive to the query when the actual data lag does not exceed the 
replication delay parameter. 
 
   
wherein instructing the client application to route the query to the secondary database system comprises providing the identity of the secondary database system to the client application.
14.  The non-transitory computer readable storage medium according to claim 13, wherein instructing the client application to route the query to the secondary database system comprises providing the identity of the secondary database system to the client application. 
wherein the method further comprises: receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation.
15.  The non-transitory computer readable storage medium according to claim 13, wherein the method further comprises: receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation. 

The claims of Patent No. 10,162,721 as shown above teach the query routing invention of instant claims 1, 7-9, and 13-15. The claims of the patent differ from the instant claims in that if fails to disclose compiling the query based on a query plan on the primary system and  secondary system; as well as the compiling on the secondary system not replacing the source tables in the query plan. However, Lee ‘157 in the analogous art of adaptive query routing and compiling teaches:
“wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query” (See Lee ‘157 as in [0158]-[0159] wherein a request to prepare/compile as statement is received at the primary system source node 1008 and is prepared/planned as executable at than source node with the table 1038  on the node and compiled to a query execution plan specifying the source/primary tables on the primary node. See also [0200]-[0202] preparing and executing query plans including specifying table).
 “compile the query on the secondary database system…” (See Lee ‘157 [0151]-[0154] and [0158]-[0162] and Fig. 10 where Replica/Secondary system 1012 has compiler 1044 and 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of U.S. Patent No. 10,162,721 such that the query plan is compiled on the primary system with specific primary source tables specified and is compiled on the secondary system to which the query is routed for execution. One having ordinary skill in the art would have been motivated to make such a modification to reduce query preparation and pre-processing on the client or primary database system by compiling on the secondary system when a prepared statement is not already available thus reducing operations and loading on a client requester or primary database system as per the teachings of Lee ‘157.
Then Saxena in the analogous art of dynamically assigning queries to resources teaches:
[compile the query on the secondary database system] wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; (See Saxena as in abstract and [0021]-[0024] where queries are dynamically routed/sent to secondary processing resources (i.e. secondary database system) including as in [0027], [0042] warm-standby systems. Then as in [0041] the query processed in the  received query plan from the “primary” cluster proceeds to execution at the secondary cluster by “compile code to perform the query according to the query plan” and as in [0061]-[0062] compiles the query plan such that it “accesses the database directly” to retrieved the data from the primary cluster database by the compiled query plan “request data directly from computer nodes 520 in primary processing cluster” such that ”all of the data to perform a query may be obtained” by the secondary node 520 from the primary node 520 “instead of utilizing a backup in a separate data store.” The compilation and execution at the secondary node that does not utilize the backup/replica stored at the local node, but rather the primary data then is compilation that does not replace the source table in the query plan with the secondary replica table. See further [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of U.S. Patent No. 10,162,721 and Lee ‘157 such that the query plan when sent to and further compiled on the secondary system to which the query is routed for execution does not replace the source tables with replica tables stored locally and instead obtains the data from the primary node database/table/storage. One having ordinary skill in the art would have been motivated to make such a modification to distribute query processing and take advantage of standby processing resources of replica systems without a need to account for any replication lag or changes ongoing to the data in the primary system that are yet to be replicated. By .


Claims 1, 2, 8-10, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-10, and 15-17 of U.S. Patent No. 10,884,887 in view of Lee ‘157 and Saxena. The patented claims teach all of the limitations of the instant pending claims except for those as not shown in bold in the comparison in the table below.
Instant Application (16/834289)
U.S. Patent No. 10,884,887
1. A computer system comprising: 

one or more processors; 

a primary database system implemented by the one or more processors; and 

a secondary database system implemented by the one or more processors, the secondary database system configured as a hot-standby system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system; 

wherein the primary database system is configured by programming instructions, executable on the computer system, to cause the one or more processors to: 

determine from a query request from a client application directed to the primary database system that workload from a query may be shifted to the secondary database system, wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query;


determine that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system; 









instruct, based on the routing hint, the client application to direct the secondary database system to execute the query; 


compile the query on the secondary database system wherein the compiling does not replace the source table in the query plan 

execute the compiled query on the secondary database system; and provide results responsive to executed compiled query.
1.  A computer system comprising: 

one or more processors;  

a primary database system implemented by the one or more processors; and 

a secondary database system implemented by the one or more processors, the secondary database system configured as a hot-standby system for the primary database system that is capable of providing at least a minimum amount of essential 
functionality of the primary database system during a disruption to the primary 
database system;  

wherein the primary database system is configured by programming instructions, executable on the computer system, to cause the one or more processors to: 

determine from a query request from a client application directed to the primary database system that workload from a query may be 
shifted to the secondary database system;  






determine that a routing hint in the 
query request indicates a preference for the query to be executed at the secondary database system;  









and instruct, based on the routing hint, the client application to direct the secondary database system to execute the query.
The computer system according to claim 1, wherein the programming instructions to cause the one or more processors to instruct the client application to direct the secondary database system to execute the query comprises programming instructions to cause the one or more processors to provide the identity of the second database system to the client application.
3. The computer system according to claim 1, wherein the programming instructions to cause the one or more processors to instruct the client application to direct the secondary database system to execute the query comprises programming instructions to cause the one or more processors to provide the identity of the second database system to the client application.
8. A computer-implemented method in a computer system comprising a primary database system and a secondary database system, the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system, the method comprising: 


receiving by the primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system, wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query;
 

determining that execution of the query does not involve writing data; 

determining by the primary database system to instruct the client application to route the query to the secondary database system based on the routing hint; 

instructing, by the primary database system, the client application to route the query to the secondary database system; 

compiling the query on the secondary database system wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; 
NAI-1512410999v1

33Attorney, Docket No. 14291-432-999 / 190 161US01executing the compiled query on the secondary database system; and providing 
8.  A computer-implemented method in a computer system comprising a primary 
database system and a secondary database system, the secondary database system 
configured as a backup system for the primary database system that is capable 
of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system, the method comprising: 

receiving by the primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates a 
preference for the query to be executed at the secondary database system;  







determining that execution of the query does not involve writing data;  

determining by the primary database system to instruct the client application to route the query to the secondary database system based on the routing hint;  

and instructing, by the primary database system, the client application to route the query to the secondary database system.
wherein instructing the client application to route the query to the secondary database system comprises providing the identity of the secondary database system to the client application.  
9.  The method according to claim 8, wherein instructing the client application to route the query to the secondary database system comprises providing the identity of the secondary database system to the client 
application.  
10. The method according to claim 8, further comprising: receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation.
10.  The method according to claim 8, further comprising: receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation.
15. A non-transitory computer readable storage medium embodying programming instruction for performing a method, the method comprising: 

receiving by a primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to a secondary database system, 



the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system, wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query;
 




determining that execution of the query does not involve writing data; 

determining by the primary database system to instruct the client application to route the query to the secondary database system based on the routing hint; 

instructing, by the primary database system, the client application to route the query to the secondary database system; 

compiling the query on the secondary database system wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; 


executing the compiled query on the secondary database system; and providing 
15.  A non-transitory computer readable storage medium embodying programming instruction for performing a method, the method comprising: 

receiving by a primary database system comprising a primary database a query 
request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates a preference for the query to be executed at a secondary database system comprising a secondary database, 

the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system, 
wherein the primary database and the secondary database are separate and independent of one another;  







determining that execution of the query does not involve writing data;  

determining by the primary database system to instruct the client application to route the query to the secondary database system based on the routing hint;  

and instructing, by the primary database system, the client application to route the query to the secondary database system. 

wherein instructing the client application to route the query to the secondary database system comprises providing the identity of the secondary database system to the client application.
16.  The non-transitory computer readable storage medium according to claim 15, wherein instructing the client application to route the query to the secondary database system comprises providing the identity of the secondary database system to the client application. 
17. The non-transitory computer readable storage medium according to claim 15, wherein the method further comprises: receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation.
17.  The non-transitory computer readable storage medium according to claim 15, wherein the method further comprises: receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation.

The claims of Patent No. 10,884,887 as shown above teach the query routing invention of instant claims 1, 2, 8-10, and 15-17. The claims of the patent differ from the instant claims in that if fails to disclose compiling the query on a primary and secondary system as claimed and executing the compiled query on the secondary system to provide results. However, Lee ‘157 in the analogous art of adaptive query routing and compiling teaches: 
“wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query” (See Lee ‘157 as in [0158]-[0159] wherein a request to prepare/compile as statement is received at the primary system source node 1008 and is prepared/planned as executable at than source node with the table 1038  on the node and compiled to a query execution plan specifying the source/primary tables on the primary node. See also [0200]-[0202] preparing and executing query plans including specifying table).
 “compile the query on the secondary database system …” (See Lee ‘157 [0151]-[0154] and [0158]-[0162] and Fig. 10 where Replica/Secondary system 1012 has compiler 1044 and “when a request is received” at a node such as 1012 (i.e. via query routing) if the statement is not prepared/compiled for that node “the statement compiler 1044 can prepare the statement” which is compiling the query on the secondary/replica node for execution including as in [0159] executed on the replica/secondary node 1012 which compiled the query. Note further as in [0042], [0045], [0151], and [0155] wherein the only statements/queries sent to secondary/replica nodes for compiling/execution are for read requests/queries of replica tables and thus are compiled as reads. Note as well [0199]-[0202] preparing statements on replica node). 
“execute the compiled query on the secondary database system; and provide results responsive to executed compiled query” (See Lee ‘157 [0159]-[0162] wherein the prepared/compiled statement received at a secondary/replica node 1012 after being compiled is “executed by the node … 1012” after preparing/compiling to perform the request which as in 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of U.S. Patent No. 10,884,887 such that the query is compiled and executed on the secondary system to which the query is routed to return results. One having ordinary skill in the art would have been motivated to make such a modification to reduce query preparation and pre-processing on the client or primary database system by compiling on the secondary system to which the query is routed, when a prepared statement is not already available, thus reducing operations and loading on a client requester or primary database system as per the teachings of Lee ‘157.
Then Saxena in the analogous art of dynamically assigning queries to resources teaches:
[compile the query on the secondary database system] wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; (See Saxena as in abstract and [0021]-[0024] where queries are dynamically routed/sent to secondary processing resources (i.e. secondary database system) including as in [0027], [0042] warm-standby systems. Then as in [0041] the query processed in the routed/secondary system may “plan” (i.e. compile) the query with respect to data at remote clients (i.e. primary). More specifically as in [0043] this includes “tables” and as in [0045] where a query plan compiled from a primary/remote data processing is received at the secondary “to be compiled.” See also [0055]-[0056]. Such compiling is performed then explicitly as in [0060]-[0062] wherein a received query plan from the “primary” cluster proceeds to execution at the secondary cluster by “compile code to perform the query according to the query plan” and as in [0061]-[0062] compiles the query plan such that it “accesses the database directly” to retrieved the data from the primary cluster database by the compiled query plan “request data directly from computer nodes 520 in primary processing cluster” such that ”all of the data to perform a query may be obtained” by the secondary node 520 from the primary node 520 “instead of utilizing a backup in a separate data store.” The compilation and execution at the secondary node that does not utilize the backup/replica stored at the local node, but rather the primary data then is compilation that does not replace the source table in the query plan with the secondary replica table. See further [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of U.S. Patent No. 10,884,887 and Lee ‘157 such that the query plan when sent to and further compiled on the secondary system to which the query is routed for execution does not replace the source tables with replica tables stored locally and instead obtains the data from the primary node database/table/storage. One having ordinary skill in the art would have been motivated to make such a modification to distribute query processing and take advantage of standby processing resources of replica systems without a need to account for any replication lag or changes ongoing to the data in the primary system that are yet to be replicated. By always compiling the plan to access primary data tables speed of requests may be increased by using multiple processing resources and still ensuring the same data is returned. See also Saxena [0002], [0021], [0023], and [0042] improving speed of data processing requests for optimal processing by providing more query processing capacity.

Claims 1, 8-10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 13-14, and 18 of copending Application No. 16/836,469 in view of Lee ‘157 and Saxena. The copending claims teach all of the limitations of the instant pending claims except for those as not shown in bold in the comparison in the table below. This is a provisional nonstatutory double patenting rejection.
Instant Application (16/834289)
Co-pending Application 16/836469

1. A computer system comprising: 

one or more processors; 

a primary database system implemented by the one or more processors; and 

a secondary database system implemented by the one or more processors, the secondary database system configured as a hot-standby system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system; 

wherein the primary database system is configured by programming instructions, executable on the computer system, to cause the one or more processors to: 

determine from a query request from a client application directed to the primary database system that workload from a query may be shifted to the secondary database system, wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query;


determine that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system; 


instruct, based on the routing hint, the client application to direct the secondary database system to execute the query; 


compile the query on the secondary database system wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; 

execute the compiled query on the secondary database system; and provide results responsive to executed compiled query.

1. A computer system comprising: 

one or more processors; 

a primary database system implemented by the one or more processors; and 

a secondary database system implemented by the one or more processors, the secondary database system configured as a hot-standby system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system; 

wherein the primary database system is configured by programming instructions, executable on the computer system, to cause the one or more processors to: 

determine from a query request from a client application directed to the primary database system that workload from a query may be shifted to the secondary database system, and 






[From claim 4: The computer system according to claim 1] … determine that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system; 


selectively instruct the client application to direct the secondary database system to execute the query based on a calculated per-table result lag.
8. A computer-implemented method in a computer system comprising a primary database system and a secondary database system, the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system, the method comprising: 

receiving by the primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system, wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query;


determining that execution of the query does not involve writing data; 

determining by the primary database system to instruct the client application to route the query to the secondary database system based on the routing hint; 

instructing, by the primary database system, the client application to route the query to the secondary database system; 



compiling the query on the secondary database system wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; 
NAI-1512410999v1


10. A computer-implemented method in a computer system comprising a primary database system and a secondary database system, the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system, the method comprising: 

receiving by the primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system; 







determining that execution of the query does not involve writing data; 

determining by the primary database system to instruct the client application to route the query to the secondary database system; 

and selectively instructing, by the primary database system, the client application to route the query to the secondary database system based on a calculated per-table result lag.
wherein instructing the client application to route the query to the secondary database system comprises providing the identity of the secondary database system to the client application.  
13. The method according to claim 10, wherein instructing the client application to route the query to the secondary database system comprises providing the identity of the secondary database system to the client application.  
10. The method according to claim 8, further comprising: receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation.
14. The method according to claim 10, further comprising: receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation.
15. A non-transitory computer readable storage medium embodying programming instruction for performing a method, the method comprising: 

receiving by a primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to a secondary database system, 

the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system, wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query;
 

determining that execution of the query does not involve writing data; 

determining by the primary database system to instruct the client application to route the query to the secondary database system based on the routing hint; 

instructing, by the primary database system, the client application to route the query to the secondary database system; 



compiling the query on the secondary database system wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system;

executing the compiled query on the secondary database system; and providing results responsive to executed compiled query.
18. A non-transitory computer readable storage medium embodying programming instruction for performing a method, the method comprising:

receiving by a primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to a secondary database system, 

the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system; 







determining that execution of the query does not involve writing data; 

determining by the primary database system to instruct the client application to route the query to the secondary database system; and 

selectively instructing, by the primary database system, the client application to route the query to the secondary database system based on a calculated per-table result lag.


“wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query” (See Lee ‘157 as in [0158]-[0159] wherein a request to prepare/compile as statement is received at the primary system source node 1008 and is prepared/planned as executable at than source node with the table 1038  on the node and compiled to a query execution plan specifying the source/primary tables on the primary node. See also [0200]-[0202] preparing and executing query plans including specifying table).
 “compile the query on the secondary database system …” (See Lee ‘157 [0151]-[0154] and [0158]-[0162] and Fig. 10 where Replica/Secondary system 1012 has compiler 1044 and “when a request is received” at a node such as 1012 (i.e. via query routing) if the statement is not prepared/compiled for that node “the statement compiler 1044 can prepare the statement” which is compiling the query on the secondary/replica node for execution including as in [0159] executed on the replica/secondary node 1012 which compiled the query. Note further as in [0042], [0045], [0151], and [0155] wherein the only statements/queries sent to secondary/replica nodes for compiling/execution are for read requests/queries of replica tables 
“execute the compiled query on the secondary database system; and provide results responsive to executed compiled query” (See Lee ‘157 [0159]-[0162] wherein the prepared/compiled statement received at a secondary/replica node 1012 after being compiled is “executed by the node … 1012” after preparing/compiling to perform the request which as in [0151]-[0155] is for reading data and providing results by execution on the replica/secondary node).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of copending Application No. 16/836469 such that the query is compiled and executed on the secondary system to which the query is routed to return results. One having ordinary skill in the art would have been motivated to make such a modification to reduce query preparation and pre-processing on the client or primary database system by compiling on the secondary system to which the query is routed, when a prepared statement is not already available, thus reducing operations and loading on a client requester or primary database system as per the teachings of Lee ‘157.
Then Saxena in the analogous art of dynamically assigning queries to resources teaches:
[compile the query on the secondary database system] wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; (See Saxena as in abstract and [0021]-[0024] where queries are dynamically routed/sent to secondary processing resources (i.e. secondary database system) including as in [0027], [0042] warm-standby systems. Then as in [0041] the query processed in the  received query plan from the “primary” cluster proceeds to execution at the secondary cluster by “compile code to perform the query according to the query plan” and as in [0061]-[0062] compiles the query plan such that it “accesses the database directly” to retrieved the data from the primary cluster database by the compiled query plan “request data directly from computer nodes 520 in primary processing cluster” such that ”all of the data to perform a query may be obtained” by the secondary node 520 from the primary node 520 “instead of utilizing a backup in a separate data store.” The compilation and execution at the secondary node that does not utilize the backup/replica stored at the local node, but rather the primary data then is compilation that does not replace the source table in the query plan with the secondary replica table. See further [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of copending Application No. 16/836469 and Lee ‘157 such that the query plan when sent to and further compiled on the secondary system to which the query is routed for execution does not replace the source tables with replica tables stored locally and instead obtains the data from the primary node database/table/storage. One having ordinary skill in the art would have been motivated to make such a modification to distribute query processing and take advantage of standby processing resources of replica systems without a need to account for any replication lag or changes ongoing to the data in the primary system that are 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent Pub. No. 2018/0150368 (hereinafter Lee ‘368) in view of Lee et al., U.S. Patent Pub. No. 2018/0322157 (Lee ‘157) and further in view of Saxena et al., U.S. Patent Pub. No. 2020/0409949, filed on 6/25/2019 (hereinafter Saxena).


A computer system comprising: (See Lee ‘368 [0003] “a computer system”).
one or more processors; (See Lee ‘368 [0003] computer system comprises “one or more processors”).
a primary database system implemented by the one or more processors; and (See Lee ‘368 [0003] “a primary database system implemented by the one or more processors”).
a secondary database system implemented by the one or more processors, (See Lee ‘368 [0003] “a secondary database system implemented by the one or more processors”).
the secondary database system configured as a hot-standby system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system; (See Lee ‘368 [0003] “the secondary database system is configured as a hot-standby system for the primary database system. The secondary database system is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system”).
wherein the primary database system is configured by programming instructions, executable on the computer system, to cause the one or more processors to: (See Lee ‘368 [0003] “the primary database system is configured by programming instructions executable on the computer system to cause the one or more processors to”. See also [0004]-[0005]).
determine from a query request from a client application directed to the primary database system that workload from a query may be shifted to the secondary database system, (See Lee ‘368 [0003] “determine from a query request from a client application directed to the primary database system  that workload from a query may be shifted to the secondary database system”).
determine that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system; (See Lee ‘368 [0004] “determine that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system”).
instruct, based on the routing hint, the client application to direct the secondary database system to execute the query; (See Lee ‘368 [0004] “instruct the client application to direct the secondary database system to execute the query”).
execute the [] query on the secondary database system; and (See Lee ‘368 [0004]-[0006] “the secondary database system to execute the query”. See also [0024] query execution by secondary database system, [0071] query executed at the secondary system, [0077]-[0078] issue query to secondary system and “executing a query at the secondary site”).
provide results responsive to executed [] query. (See Lee ‘368 [0005]-[0006] “provide the data responsive to the query”. See also [0077]-[0078] provide results to executed query).
Lee ‘368 does not explicitly teach:
wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query;
compile the query on the secondary database system wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; (But note Lee ‘368 as in [0079]-[0080] query planning engine generally for preparing plan to execute query, which appear to be a form of compiling (since the term is broad) but not explicit discussed for preparing/compiling the received query. Further note as in [0004], [0066] shifted workload/query is determined to not be writing data such that query compilation/execution would not replace a source table as it only reads data from the replica table).
execute the compiled query on the secondary database system; and provide results responsive to executed compiled query. (But note as in Lee ‘ 368 as cited above the query being executed at the secondary database system would necessarily need to be compiled/prepared to be executed, but there is not explicit teaching of compiling).
However, Lee ‘157 in the analogous art of adaptive query routing with query compilation teaches:
wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query (See Lee ‘157 as in [0158]-[0159] wherein a request to prepare/compile as statement is received at the primary system source node 1008 and is prepared/planned as executable at than source node with the table 1038  on the node and compiled to a query execution plan specifying the source/primary tables on the primary node. See also [0200]-[0202] preparing and executing query plans including specifying table).
compile the query on the secondary database system…” (See Lee ‘157 [0151]-[0154] and [0158]-[0162] and Fig. 10 where Replica/Secondary system 1012 has compiler 1044 and “when a request is received” at a node such as 1012 (i.e. via query routing) if the statement is 
execute the compiled query on the secondary database system; and provide results responsive to executed compiled query” (See Lee ‘157 [0159]-[0162] wherein the prepared/compiled statement received at a secondary/replica node 1012 after being compiled is “executed by the node … 1012” after preparing/compiling to perform the request which as in [0151]-[0155] is for reading data and providing results by execution on the replica/secondary node).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Lee ‘157 with the teachings of Lee ‘368. One having ordinary skill in the art would have been motivated to combine the adaptive routing of queries to secondary/replica systems for compilation and execution of the query as in Lee ‘157 with the hint based query routing to a secondary/replica system as in Lee ‘368 in order to reduce query preparation and pre-processing on the client or primary database system by compiling on the secondary system to which the query is routed for execution. Performing both compilation and execution on the secondary/replica cite reduces operations and loading on a 
Then Lee ‘368 in view of Lee ‘157 does not explicitly teach:
[compile the query on the secondary database system] wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system;
However, Saxena in the analogous art of dynamically assigning queries to secondary processing resources teaches:
[compile the query on the secondary database system] wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; (See Saxena as in abstract and [0021]-[0024] where queries are dynamically routed/sent to secondary processing resources (i.e. secondary database system) including as in [0027], [0042] warm-standby systems. Then as in [0041] the query processed in the routed/secondary system may “plan” (i.e. compile) the query with respect to data at remote clients (i.e. primary). More specifically as in [0043] this includes “tables” and as in [0045] where a query plan compiled from a primary/remote data processing is received at the secondary “to be compiled.” See also [0055]-[0056]. Such compiling is performed then explicitly as in [0060]-[0062] wherein a received query plan from the “primary” cluster proceeds to execution at the secondary cluster by “compile code to perform the query according to the query plan” and as in [0061]-[0062] compiles the query plan such that it “accesses the database directly” to retrieved the data from the primary cluster database by the compiled query plan “request data directly from computer nodes 520 in primary processing cluster” such that ”all of the data to perform a “instead of utilizing a backup in a separate data store.” The compilation and execution at the secondary node that does not utilize the backup/replica stored at the local node, but rather the primary data then is compilation that does not replace the source table in the query plan with the secondary replica table. See further [0069]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Saxena with the teachings of Lee ‘368 and Lee ‘157. One having ordinary skill in the art would have been motivated to combine the compilation and preparation of query plans received at secondary processing resource system that compiles such that the query plan does not replace the source tables with replica tables stored locally and instead obtains the data from the primary node database/table/storage as in Saxena with the adaptive routing of queries to secondary/replica systems for compilation and execution of the query as in Lee ‘157 and the hint based query routing to a secondary/replica system as in Lee ‘368 in order to distribute query processing and take advantage of standby processing resources of replica systems without a need to account for any replication lag or changes ongoing to the data in the primary system that are yet to be replicated. By always compiling the plan to access primary data tables speed of requests may be increased by using multiple processing resources and still ensuring the same data is returned. See also Saxena [0002], [0021], [0023], and [0042] improving speed of data processing requests for optimal processing by providing more query processing capacity.

Regarding claim 2, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 1 further teaches:
The computer system according to claim 1, wherein the programming instructions to cause the one or more processors to instruct the client application to direct the secondary database system to execute the query comprises programming instructions to cause the one or more processors to provide an identity of the second database system to the client application. (See Lee ’368 [0004] “cause the one or more processors to instruct the client application to direct the secondary database system to execute the query may comprise programming instructions to cause the one or more processors to provide the identity of the secondary database system to the client application.” See also [0076]).

Regarding claim 3, Lee ‘368 in view of Lee ‘157 an Saxena as applied above to claim 1 further teaches:
The computer system according to claim 1, wherein the programming instructions to cause the one or more processors to instruct the client application to direct the secondary database system to execute the query comprises programming instructions to cause the one or more processors to receive the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation. (See Lee ’368 [0008] “receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation.”).

Regarding claim 4, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 1 further teaches:
The computer system according to claim 1, wherein the programming instructions to cause the one or more processors to instruct the client application to direct the secondary database system to execute the query comprises programming instructions to cause the one or more processors to detect that the query is being compiled on the secondary database system which results in the query being compiled so that the replica table does not replace the source table. (See Lee ‘157 [0153]-[0154] and [0158]-[0162]; particularly as in [0161]-[0162] wherein query statement is detected as being compiled/prepared on the database system including the secondary/replica system as a current value of the prepared/compiled status).

Regarding claim 5, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 4 further teaches:
The computer system according to claim 4, wherein the detecting is based on a runtime context of the query. (See Lee ‘157 [0153]-[0154] and [0158]-[0162]; particularly as in [0161]-[0162] wherein query statement is detected as being compiled/prepared on the database system including the secondary/replica system as a current value (i.e. runtime context) of the prepared/compiled status of the query statement).

Regarding claim 6, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 1 further teaches:
The computer system according to claim 1, wherein the primary database system is an in-memory database system. (See Lee ‘368 [0025] database system and all instances are “in-memory database.” See also [0064]).

Regarding claim 7, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 1 further teaches:
The computer system according to claim 6, wherein the secondary database system is an in-memory database system. (See Lee ‘368 [0025] database system and all instances are “in-memory database.” See also [0065] “secondary system … include an in-memory database kept and maintained primarily in main memory.”).

Regarding claim 8, Lee ‘368 in the analogous art of query workload shifting with hint-based routing teaches:
A computer-implemented method in a computer system comprising a primary database system and a secondary database system, (See Lee ‘368 [0007] method in a computer system comprising “a primary and database system and a secondary database system”).
the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system, the method comprising: (See Lee ‘368 [0007] “the secondary database system is configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system. The method comprises”).
receiving by the primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system, (See Lee ‘368 [0007] “receiving by the primary database system a query request from a client application in advance of receiving a query, determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to the secondary database system”).
determining that execution of the query does not involve writing data; (See Lee ‘368 [0007] “determining that execution of the query does not involve writing data”).
determining by the primary database system to instruct the client application to route the query to the secondary database system based on the routing hint; (See Lee ‘368 [0007] “determining by the primary database system to instruct the client application to route the query to the secondary database system”).
instructing, by the primary database system, the client application to route the query to the secondary database system; (See Lee ‘368 [0007] “instructing, by the primary database system, the client application to route the query to the secondary database system”).
executing the [] query on the secondary database system; and  (See Lee ‘368 [0008] the secondary database system to execute the query. See also [0024] query execution by secondary database system, [0071] query executed at the secondary system, [0077]-[0078] issue query to secondary system and “executing a query at the secondary site”).
providing results responsive to executed []query (See Lee ‘368 [0008]providing the data responsive to the query. See also [0077]-[0078] provide results to executed query).

wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query 
compiling the query on the secondary database system, wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; (But note Lee ‘368 as in [0079]-[0080] query planning engine generally for preparing plan to execute query, which appear to be a form of compiling (since the term is broad) but not explicit discussed for preparing/compiling the received query. Further note as in [0004], [0066] shifted workload/query is determined to not be writing data such that query compilation/execution would not replace a source table as it only reads data from the replica table). 
executing the compiled query on the secondary database system; and providing results responsive to executed compiled query (But note as in Lee ‘ 368 as cited above the query being executed at the secondary database system would necessarily need to be compiled/prepared to be executed, but there is not explicit teaching of compiling).
However, Lee ‘157 in the analogous art of adaptive query routing with query compilation teaches:
wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query; (See Lee ‘157 as in [0158]-[0159] wherein a request to prepare/compile as statement is received at the primary system source node 1008 and is prepared/planned as 
compiling the query on the secondary database system… (See Lee ‘157 [0151]-[0154] and [0158]-[0162] and Fig. 10 where Replica/Secondary system 1012 has compiler 1044 and “when a request is received” at a node such as 1012 (i.e. via query routing) if the statement is not prepared/compiled for that node “the statement compiler 1044 can prepare the statement” which is compiling the query on the secondary/replica node for execution including as in [0159] executed on the replica/secondary node 1012 which compiled the query. Note further as in [0042], [0045], [0151], and [0155] wherein the only statements/queries sent to secondary/replica nodes for compiling/execution are for read requests/queries of replica tables and thus are compiled as reads. Note as well [0199]-[0202] preparing statements on replica node).
executing the compiled query on the secondary database system; and providing results responsive to executed compiled query (See Lee ‘157 [0159]-[0162] wherein the prepared/compiled statement received at a secondary/replica node 1012 after being compiled is “executed by the node … 1012” after preparing/compiling to perform the request which as in [0151]-[0155] is for reading data and providing results by execution on the replica/secondary node).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Lee ‘157 with the teachings of Lee ‘368. One having ordinary skill in the art would have been motivated to combine the adaptive routing of 
Then Lee ‘368 in view of Lee ‘157 does not explicitly teach:
[compile the query on the secondary database system] wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system;
However, Saxena in the analogous art of dynamically assigning queries to secondary processing resources teaches:
[compile the query on the secondary database system] wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; (See Saxena as in abstract and [0021]-[0024] where queries are dynamically routed/sent to secondary processing resources (i.e. secondary database system) including as in [0027], [0042] warm-standby systems. Then as in [0041] the query processed in the routed/secondary system may “plan” (i.e. compile) the query with respect to data at remote clients (i.e. primary). More specifically as in [0043] this includes “tables” and as in [0045] where a query plan compiled from a primary/remote data processing is received at the secondary “to be compiled.” See also [0055]-[0056]. Such compiling is performed then explicitly as in [0060]- received query plan from the “primary” cluster proceeds to execution at the secondary cluster by “compile code to perform the query according to the query plan” and as in [0061]-[0062] compiles the query plan such that it “accesses the database directly” to retrieved the data from the primary cluster database by the compiled query plan “request data directly from computer nodes 520 in primary processing cluster” such that ”all of the data to perform a query may be obtained” by the secondary node 520 from the primary node 520 “instead of utilizing a backup in a separate data store.” The compilation and execution at the secondary node that does not utilize the backup/replica stored at the local node, but rather the primary data then is compilation that does not replace the source table in the query plan with the secondary replica table. See further [0069]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Saxena with the teachings of Lee ‘368 and Lee ‘157. One having ordinary skill in the art would have been motivated to combine the compilation and preparation of query plans received at secondary processing resource system that compiles such that the query plan does not replace the source tables with replica tables stored locally and instead obtains the data from the primary node database/table/storage as in Saxena with the adaptive routing of queries to secondary/replica systems for compilation and execution of the query as in Lee ‘157 and the hint based query routing to a secondary/replica system as in Lee ‘368 in order to distribute query processing and take advantage of standby processing resources of replica systems without a need to account for any replication lag or changes ongoing to the data in the primary system that are yet to be replicated. By always compiling the plan to access primary data tables speed of requests may be increased by using 

Regarding claim 9, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 8 further teaches:
The method according to claim 8, wherein instructing the client application to route the query to the secondary database system comprises providing an identity of the secondary database system to the client application. (See Lee ’368 [0008] “providing the identity of the secondary database system to the client application.” See also [0076]).

Regarding claim 10, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 8 further teaches:
The method according to claim 8, further comprising: receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation. (See Lee ’368 [0008] “receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation.”).

Regarding claim 11, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 8 further teaches:
The method according to claim 8, further comprising: detecting that the query is being compiled on the secondary database system which results in the query being compiled so that the replica table does not replace the source table. (See Lee ‘157 [0153]-[0154] and [0158]-[0162]; particularly as in [0161]-[0162] wherein query statement is detected as being compiled/prepared on the database system including the secondary/replica system as a current value of the prepared/compiled status).

Regarding claim 12, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 11 further teaches:
The method according to claim 11, wherein the detecting is based on a runtime context of the query. (See Lee ‘157 [0153]-[0154] and [0158]-[0162]; particularly as in [0161]-[0162] wherein query statement is detected as being compiled/prepared on the database system including the secondary/replica system as a current value (i.e. runtime context) of the prepared/compiled status of the query statement).

Regarding claim 13, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 8 further teaches:
The method according to claim 8, wherein the primary database system is an in- memory database system. (See Lee ‘368 [0025] database system and all instances are “in-memory database.” See also [0064]).


The method according to claim 13, wherein the secondary database system is an in-memory database system. (See Lee ‘368 [0025] database system and all instances are “in-memory database.” See also [0065] “secondary system … include an in-memory database kept and maintained primarily in main memory.”).

Regarding claim 15, Lee ‘368 in the analogous art of query workload shifting with hint-based routing teaches:
A non-transitory computer readable storage medium embodying programming instruction for performing a method, the method comprising: (See Lee ‘368 [0009] “storage medium embodying program instructions for performing a method”).
receiving by a primary database system a query request from a client application in advance of receiving a query, (See Lee ‘368 [0009] “receiving by a primary database system a query request from a client application in advance of receiving a query”).
determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to a secondary database system, (See Lee ‘368 [0009] “determining by the primary database system that a routing hint in the query request indicates that workload from the query may be shifted to a secondary database system”).
the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system; (See Lee ‘368 [0009] “the secondary database system configured as a backup system for the primary database system that is capable of providing at least a minimum amount of essential functionality of the primary database system during a disruption to the primary database system”).
determining that execution of the query does not involve writing data; (See Lee ‘368 [0009] “determining that execution of the query does not involve writing data”).
determining by the primary database system to instruct the client application to route the query to the secondary database system based on the routing hint; (See Lee ‘368 [0009] “determining by the primary database system to instruct the client application to route the query to the secondary database system”).
instructing, by the primary database system, the client application to route the query to the secondary database system; (See Lee ‘368 [0009] “instructing, by the primary database system, the client application to route the query to the secondary database system”).
executing the [] query on the secondary database system; and (See Lee ‘368 [0010] the secondary database system to execute the query. See also [0024] query execution by secondary database system, [0071] query executed at the secondary system, [0077]-[0078] issue query to secondary system and “executing a query at the secondary site”).
providing results responsive to executed [] query. (See Lee ‘368 [0010] providing “data responsive to the query”. See also [0077]-[0078] provide results to executed query).
Lee ‘368 does not explicitly teach:
wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query
compiling the query on the secondary database system wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; (But note Lee ‘368 as in [0079]-[0080] query planning engine generally for preparing plan to execute query, which appear to be a form of compiling (since the term is broad) but not explicit discussed for preparing/compiling the received query. Further note as in [0004], [0066] shifted workload/query is determined to not be writing data such that query compilation/execution would not replace a source table as it only reads data from the replica table). 
executing the compiled query on the secondary database system; and providing results responsive to executed compiled query (But note as in Lee ‘ 368 as cited above the query being executed at the secondary database system would necessarily need to be compiled/prepared to be executed, but there is not explicit teaching of compiling).
However, Lee ‘157 in the analogous art of adaptive query routing with query compilation teaches:
wherein a query plan generated from compiling the query on the primary database system specifies a source table on the primary database system that is subject to operations specified in the query (See Lee ‘157 as in [0158]-[0159] wherein a request to prepare/compile as statement is received at the primary system source node 1008 and is prepared/planned as executable at than source node with the table 1038  on the node and compiled to a query 
compiling the query on the secondary database system… (See Lee ‘157 [0151]-[0154] and [0158]-[0162] and Fig. 10 where Replica/Secondary system 1012 has compiler 1044 and “when a request is received” at a node such as 1012 (i.e. via query routing) if the statement is not prepared/compiled for that node “the statement compiler 1044 can prepare the statement” which is compiling the query on the secondary/replica node for execution including as in [0159] executed on the replica/secondary node 1012 which compiled the query. Note further as in [0042], [0045], [0151], and [0155] wherein the only statements/queries sent to secondary/replica nodes for compiling/execution are for read requests/queries of replica tables and thus are
executing the compiled query on the secondary database system; and providing results responsive to executed compiled query (See Lee ‘157 [0159]-[0162] wherein the prepared/compiled statement received at a secondary/replica node 1012 after being compiled is “executed by the node … 1012” after preparing/compiling to perform the request which as in [0151]-[0155] is for reading data and providing results by execution on the replica/secondary node).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Lee ‘157 with the teachings of Lee ‘368. One having ordinary skill in the art would have been motivated to combine the adaptive routing of queries to secondary/replica systems for compilation and execution of the query as in Lee ‘157 with the hint based query routing to a secondary/replica system as in Lee ‘368 in order to 
Then Lee ‘368 in view of Lee ‘157 does not explicitly teach:
[compile the query on the secondary database system] wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system;
However, Saxena in the analogous art of dynamically assigning queries to secondary processing resources teaches:
[compile the query on the secondary database system] wherein the compiling does not replace the source table in the query plan with a replica table on the secondary database system; (See Saxena as in abstract and [0021]-[0024] where queries are dynamically routed/sent to secondary processing resources (i.e. secondary database system) including as in [0027], [0042] warm-standby systems. Then as in [0041] the query processed in the routed/secondary system may “plan” (i.e. compile) the query with respect to data at remote clients (i.e. primary). More specifically as in [0043] this includes “tables” and as in [0045] where a query plan compiled from a primary/remote data processing is received at the secondary “to be compiled.” See also [0055]-[0056]. Such compiling is performed then explicitly as in [0060]-[0062] wherein a received query plan from the “primary” cluster proceeds to execution at the secondary cluster by “compile code to perform the query according to the query plan” and as in [0061]-[0062] compiles the query plan such that it “accesses the database directly” to retrieved the data from the primary cluster database by the compiled query plan “request data directly from computer nodes 520 in primary processing cluster” such that ”all of the data to perform a query may be obtained” by the secondary node 520 from the primary node 520 “instead of utilizing a backup in a separate data store.” The compilation and execution at the secondary node that does not utilize the backup/replica stored at the local node, but rather the primary data then is compilation that does not replace the source table in the query plan with the secondary replica table. See further [0069]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Saxena with the teachings of Lee ‘368 and Lee ‘157. One having ordinary skill in the art would have been motivated to combine the compilation and preparation of query plans received at secondary processing resource system that compiles such that the query plan does not replace the source tables with replica tables stored locally and instead obtains the data from the primary node database/table/storage as in Saxena with the adaptive routing of queries to secondary/replica systems for compilation and execution of the query as in Lee ‘157 and the hint based query routing to a secondary/replica system as in Lee ‘368 in order to distribute query processing and take advantage of standby processing resources of replica systems without a need to account for any replication lag or changes ongoing to the data in the primary system that are yet to be replicated. By always compiling the plan to access primary data tables speed of requests may be increased by using multiple processing resources and still ensuring the same data is returned. See also Saxena 

Regarding claim 16, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 15 further teaches:
The non-transitory computer readable storage medium according to claim 15, wherein instructing the client application to route the query to the secondary database system comprises providing an identity of the secondary database system to the client application. (See Lee ’368 [0010] “providing the identity of the secondary database system to the client application” See also [0076]).

Regarding claim 17, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 15 further teaches:
The non-transitory computer readable storage medium according to claim 15, wherein the method further comprises: receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation. (See Lee ’368 [0010] “receiving the query from the client application requesting data retrieval at the secondary database system while in a hot-standby mode of operation”).

Regarding claim 18, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 17 further teaches:
The non-transitory computer readable storage medium according to claim 17, wherein the method further comprises: detecting that the query is being compiled on the secondary database system which results in the query being compiled so that the replica table does not replace the source table. (See Lee ‘157 [0153]-[0154] and [0158]-[0162]; particularly as in [0161]-[0162] wherein query statement is detected as being compiled/prepared on the database system including the secondary/replica system as a current value of the prepared/compiled status).

Regarding claim 19, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 18 further teaches:
The non-transitory computer readable storage medium according to claim 18, wherein the detecting is based on a runtime context of the query. (See Lee ‘157 [0153]-[0154] and [0158]-[0162]; particularly as in [0161]-[0162] wherein query statement is detected as being compiled/prepared on the database system including the secondary/replica system as a current value (i.e. runtime context) of the prepared/compiled status of the query statement).

Regarding claim 20, Lee ‘368 in view of Lee ‘157 and Saxena as applied above to claim 19 further teaches:
The non-transitory computer readable storage medium according to claim 19, wherein the primary database system is an in-memory database system and (See Lee ‘368 [0025] database system and all instances are “in-memory database.” See also [0064]).
the secondary database system is an in-memory database system. (See Lee ‘368 [0025] database system and all instances are “in-memory database.” See also [0065] “secondary system … include an in-memory database kept and maintained primarily in main memory.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2020/0409949

The pertinent prior art made of record, but not relied upon for the rejections:
US2016/0085829 (See Abstract and [0018]-[0019] select specific target table/copy for compiled query access plans that is used for query regardless of which node the query is processed on).
US10,769,148 (See Abstract relocating data sharing for query processing and directly sharing data with other nodes).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        1/7/2022